DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are currently pending for examination.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/380,553 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copenidng claims recite a method for the apparatus of the pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 7-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 and 9 of copending Application No. 17/197,543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “virtual after-burn effect” of the copending claims is similar to the “virtual effect” of the pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 7-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4,6-7 and 16-20 of copending Application No. 17/182,980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “virtualization of characteristic of an internal-combination engine” of the copending claims is similar to the “virtual effect” of the pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baur (Pub. No.: US 2008/0060861 A1).

 	Regarding claim 1, Baur teaches an apparatus for generating a virtual effect of an electric vehicle (abstract, para [0017], an electric vehicle that simulates vibrations of a vehicle engine), the apparatus comprising: 
 	a driving information detector configured to detect vehicle driving information in the electric vehicle (Fig. 8, acceleration input 34, vehicle speed 22 and gear selection 18); 
 	a controller (Fig. 8, processor 24 determines simulation outputs) configured to determine a characteristic of the virtual effect based on the vehicle driving information detected by the driving information detector, and configured to generate a virtual effect producing signal for producing the determined characteristic of the virtual effect; and 
 	a vibration actuator provided in a seat of the electric vehicle such that when the vibration actuator operates, a driver or a passenger who is in the seat experiences vibration, the vibration actuator being controlled by the virtual effect producing signal generated by the controller, so as to produce the vibration according to the determined characteristic of the virtual effect (para [0037], “The processor, through controlling the feedback devices (specifically the tactile devices), allows the user of the entertainment vehicle 10 to experience the tactile sensation of driving a vehicle with an internal combustion engine and multiple gear ratios. The processor controls the tactile devices to create simulated engine vibrations based on the simulated engine speed 26 or any other suitable property. The entertainment vehicle 10 preferably includes a seat 42 coupled to the vehicle, as shown in FIG. 1, and a tactile transducer coupled to the seat 42 that creates simulated engine vibrations based on the simulated engine speed 26.” and para [0021], “The feedback devices preferable include at least one speaker 40 that creates simulated engine sounds based on the simulated engine speed 26. The simulated engine sounds preferably include an engine sound that simulates the engine sound of an internal combustion engine. The simulated engine sounds preferably further include a knock sound that simulates the engine sound of an internal combustion engine during knocking. The speaker 40 preferably creates the knock sound based on the simulated engine speed (and, in some variations, the simulated engine load).”. The processor 24 actuates the tactile transducer and the speaker to simulate engine vibrations/sounds based on the speed and acceleration inputs 22, 24).  

 	Regarding claim 2, Baur teaches the apparatus of claim 1, wherein the driving information detector includes at least one of an accelerator pedal detector configured to detect a driver accelerator pedal input value (Fig. 8, acceleration input 38, para [0018]), a speed detector configured to detect a vehicle powertrain speed, or a vehicle speed detector configured to detect a vehicle speed (Fig. 8, vehicle speed sensor 22), and 
 	the controller determines the characteristic of the virtual effect from at least one of the driver accelerator pedal input value, the vehicle powertrain speed, or the vehicle speed (para [0037]).  
 	
 	Regarding claim 3, Baur teaches the apparatus of claim 2, wherein the vehicle powertrain speed is at least one of a rotational speed of a vehicle driving motor, a rotational speed of a driving wheel (para [0023], “The sensor 20 may sense the rotational velocity or number of rotations per unit of time of the wheels 28 or any suitable rotating component on the vehicle.”), or a rotational speed of a drive shaft.  

Regarding claim 4, Baur teaches the apparatus of claim 1, wherein the controller determines the characteristic of the virtual effect from a torque command of a vehicle driving motor acquired by the detected vehicle driving information (paras [0017]-[0018] and [0037], the driver’s input on the acceleration pedal is considered as a torque command to increase the speed of the motor of the vehicle.).  

Regarding claim 5, Baur teaches the apparatus of claim 1, wherein the characteristic of the virtual effect includes at least one of an amount, an amplitude, a period, or a frequency band of the vibration to be produced by the vibration actuator (para [0037]. The simulated vibrations inherently comprise of amplitude and frequency that can be felt by the driver).

Regarding claim 7, Baur teaches the apparatus of claim 1, further comprising: 
a sound device configured to produce and output virtual sound in the electric vehicle, and 
controlled by the virtual effect producing signal generated by the controller, so as to produce the virtual sound according to the determined characteristic of the virtual effect (para [0021], “The feedback devices preferable include at least one speaker 40 that creates simulated engine sounds based on the simulated engine speed 26. The simulated engine sounds preferably include an engine sound that simulates the engine sound of an internal combustion engine. The simulated engine sounds preferably further include a knock sound that simulates the engine sound of an internal combustion engine during knocking. The speaker 40 preferably creates the knock sound based on the simulated engine speed (and, in some variations, the simulated engine load).”).  

Regarding claim 8, Baur teaches the apparatus of claim 7, wherein the virtual sound is virtual post-combustion sound simulating post-combustion sound coming from an exhaust system of an internal combustion engine vehicle, virtual engine sound simulating engine sound coming from an engine of the internal combustion engine vehicle, or virtual motor sound that is imagined coming from a vehicle driving motor (para [0021], “The simulated engine sounds preferably include an engine sound that simulates the engine sound of an internal combustion engine”).  

Regarding claim 9, Baur teaches the apparatus of claim 7, wherein the characteristic of the virtual effect for producing the virtual sound includes a starting point in time at which the virtual sound is output through the sound device, and further includes at least one of a strength, duration, a time interval of the virtual sound, or a frequency band or a pitch that is how high or low a sound is (para [0021], the simulated engine sound starts when the engine starts and the sound inherently has a strength and frequency that the driver can hear).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baur (Pub. No.: US 2008/0060861 A1) in view of Mergl (Pub. No.: US 2019/0016347 A1).

Regarding claim 6, Baur teaches the apparatus of claim 1, but fails to expressly wherein a plurality of the vibration actuators are placed in foam pads of a seat base and a backrest of the seat.  
However, in the same field of vehicle seat, Mergl teaches a plurality of vibrators are placed within a seat foam of the seat. See Fig. 1, vibration 2-1 to 2-n and para [0098], “A vibration unit 2 is integrated into the vehicle seat 6. For this, the vibration unit 2 is arranged within a seat foam 8 of the vehicle seat 6.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baur’s vehicle seat with a plurality of vibrators as taught by Mergl to improve tactile experience.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baur (Pub. No.: US 2008/0060861 A1) in view of Lee (Pub. No.: US 2018/0092231 A1).

Regarding claim 13, Baur teaches the apparatus of claim 1, but fails to teach wherein the vibration actuator comprises: a casing having an inner space therein; a yoke placed inside the casing; a magnet placed to be in contact with a first surface of the yoke, the magnet together with the yoke constituting a low-frequency exciter; a drive casing coupled at an inner side of the casing; a coil coupled to the drive casing to be in contact with each other and configured to receive a driving current, the coil together with the drive casing constituting a high-frequency exciter; and a pole piece intervening between the magnet and the coil, and configured to make magnetic flux generated from the magnet flow into a magnetic gap.  
However, in the same field of vibration/sound device, Lee teaches wherein the vibration actuator (Fig. 4, abstract, sound vibration device) comprises: 
a casing having an inner space therein (Fig. 3 and Fig. 4, para [0035], “As illustrated in FIG. 3, the sound generator system 1000 of the vehicle according to one exemplary embodiment of the present invention may include a housing 100 with an interior space 110 formed therein;”); 
a yoke placed inside the casing (Fig. 4, para [0035], “an exciter 300 inserted into the interior space 110 and having a plurality of yokes 310, 330 and a magnetic 350;”); 
a magnet placed to be in contact with a first surface of the yoke, the magnet together with the yoke constituting a low-frequency exciter (Fig. 4, magnet 350 and para [0035]); 
a drive casing coupled at an inner side of the casing (Fig. 4, bobbin 410); 
a coil coupled to the drive casing to be in contact with each other and configured to receive a driving current, the coil together with the drive casing constituting a high-frequency exciter (Fig. 4, coil 400, para [0036], “Further, the coil 400 may be installed adjacent to the exciter 300; the coil 400 may be connected with a terminal 430; and when current or voltage is applied to the coil 400 through the terminal 430, the coil 400 vibrates the exciter 300. Further, the coil 400 may be wound around a bobbin 410 formed on the cover 200 and the coil 400 may be inserted into a gap formed by the upper yoke 310 and the lower yoke 330.”); and 
a pole piece intervening between the magnet and the coil, and configured to make magnetic flux generated from the magnet flow into a magnetic gap (Fig. 4, shaft 500, para [0037]-[0038], “In other words, when anent is applied to the coil 400, the direction of current is formed along the coil 400 wound around the bobbin 410. Particularly, the direction of magnetic flux in the radial direction of the exciter 300 may be formed in the magnetic 350 of the exciter 300 and according to a Fleming's left-hand law, a force in the vertical direction in the exciter 300 may be generated to thereby be vibrated.”).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baur’s speaker with a sound generator as taught by Lee to increase sound output and to reduce size.

Regarding claim 14, Lee in the combination teaches the apparatus of claim 13, wherein the drive casing is in a ring shape, and the drive casing is provided with a circumferential portion from which multiple protrusions arranged at predetermined intervals along a circumferential direction extend downward (Fig. 4, bobbin 410).

Regarding claim 15, Lee in the combination teaches the apparatus of claim 13, wherein the vibration actuator further comprises: 
a spring of which a central portion is coupled to the yoke and of which an edge portion is coupled to a peripheral fixing structure in the seat so that the spring elastically supports the low-frequency exciter and regulates lateral movement with respect to the low-frequency exciter (Fig. 4, spring 610 and para [0041]).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yamamoto (Pub. No.: US 2020/0079248 A1) teaches a vehicle system configured to actuate at least one vibrational element in a seat based on the sensed vibration from vehicle sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685